DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 – 10 are objected to because of the following informalities: 
Claims 1 – 8 should be amended to recite the storage stable polyol premix composition in all instances;
Claim 7 should be amended to recite the silicone surfactant;
Claim 9 should be amended to recite the storage stable polyol premix composition of Claim 1;
Claim 10 should be amended to recite “A rigid polyurethane foam prepared from the foamable composition of claim 9, wherein the density of the rigid polyurethane foam”; and
Claim 10 does not end in a period.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 - 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because:
Claims 1 and 2 set forth a foam having a Storage Stable Value of at least 7 days.  However, what constitutes a Storage Stable Value is not defined by the claim.  The specification does not adequately describe a method for ascertaining the Storage Stable Value of a foam, such that persons of ordinary skill in the art would be able to measure/quantify the Storage Stable Value of a given foam in a consistent, reproducible manner.
There is a lack of antecedent basis for “the” blowing agent set forth in Claim 7.  For the purposes of further examination, Claim 7 will be interpreted as setting forth the at least one blowing agent.
The units (lb) set forth in Claim 10 do not correspond to a type of units for the measurement of density.  For the purposes of further examination, Claim 10 3.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 6 - 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/149001 to Krupa et al.
Regarding Claims 1 and 2.  Krupa et al. teaches a resin composition including a polyol component, i.e. a polyol premix composition; amine catalyst; and blowing component (Paragraph 0007).  The blowing component includes a hydrofluoorolefin (HFO) and formic acid (Paragraph 0029).  The HFO may be trans-1-chloro-3,3,3-trifluropropene (HFCO-1233zd) or 1,3,3,3-tetrafluoropropene (HFO-1234ze) (Paragraph 
With respect to the provisos that a foam prepared from the composition has a Storage Stable Value of at least 7 or 10 days, a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (MPEP 2112.01) As Krupa et al. teaches a storage stable polyol premix composition having all of the instantly claimed features, it would be the Office’s position that a foam produced from this composition would necessarily have a Storage Stable Value in the instantly claimed ranges.
Regarding Claim 6 and 8.  Krupa et al. teaches the storage stable polyol premix composition of Claim 1 comprises formic acid (Paragraph 0029), which has a pKa of less than 3.8.
Regarding Claim 7.  Krupa et al. teaches the storage stable polyol premix composition of Claim 1 wherein catalyst(s) are provided for the purposes of catalyzing a reaction (Paragraph 0034) and therefore must necessarily be provided in a catalytic amount.  The 
Regarding Claim 9.  Krupa et al. teaches a foamable composition comprising a mixture of a polyisocyanate and the storage stable polyol premix composition of Claim 1 (Paragraph 0044).
Regarding Claim 10.  Krupa et al. teaches a rigid polyurethane foam prepared from the foamable composition of Claim 9, which has a density of from about 1.8 to about 3 pcf (Paragraphs 0052 and 0054).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 - 5 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/149001 to Krupa et al., as applied to Claim 1 above, and further in view of US 2016/0024268 to Nishiguchi et al.
Regarding Claim 3.  Krupa et al. teaches the storage stable polyol premix composition of Claim 1.  In Inventive Example 1, the polyol premix composition comprises 150 grams of a blowing catalyst (Catalyst A) and 160 grams [3.74 moles] of formic acid (Blowing Agent A).  
prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (MPEP 2144.06) In light of In re Kerkhoven, combining various HFO-1234ze with HFCO-1233zd would have been obvious given their known and shared intended use as HFO blowing agents in the compositions of Krupa et al.
Krupa et al. does not specify the composition of the blowing catalyst.  However, in the specification, the only species of blowing catalyst disclosed by the reference is bis(dimethylaminoethyl)ether in dipropylene glycol.  Secondary reference Nishiguchi et al. teaches TOYOCAT® ET – a 70 mass% solution of bis(dimethylaminoethyl)ether in dipropylene glycol – is suitably used as a catalyst in the preparation of a polyurethane foam.  Krupa et al. and Nishiguchi et al. are analogous art as they are from the same field of endeavor, namely polyurethane foams.  Before the effective filing date of the  obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, Nishiguchi et al. shows that TOYOCAT® ET is known in the art to be a suitable, commercially available form of the blowing catalyst taught by Krupa et al. for the preparation of polyurethane foams.
Regarding Claim 4.  Krupa et al. teaches the storage stable polyol premix composition of Claim 1.  In Inventive Example 1, the polyol premix composition comprises 150 grams of a blowing catalyst (Catalyst A) and 160 grams [3.74 moles] of formic acid (Blowing Agent A).  The polyol premix composition further comprises Blowing Agent C, which is trans-1-chloro-3,3,3-trifluoropropene (HFCO-1233zd) (Paragraphs 0056 – 0068).
 obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, Nishiguchi et al. shows that TOYOCAT® ET is known in the art to be a suitable, commercially 
Regarding Claim 5.  Krupa et al. teaches the storage stable polyol premix composition of Claim 1.  In Inventive Example 1, the polyol premix composition comprises 150 grams of a blowing catalyst (Catalyst A) and 160 grams [3.74 moles] of formic acid (Blowing Agent A).  
However, in the disclosure, Krupa et al. teaches the amount of formic acid may constitute up to 20 weight percent of the blowing agent component (Paragraph 0031).  Before the effective filing date of the instantly claimed invention, it would have been obvious to increase the amount of formic acid in the blowing component of Inventive Example 1 to an amount of up to 20 weight percent of the blowing agent component.  The blowing agent component would then comprise roughly 250 grams (or 5.34 moles) of formic acid.  The motivation would have been that Krupa et al. teaches formic acid was observed to increase the storage stability and recyclability of the resin/polyol premix composition (Paragraph 0032); thus, increasing the amount thereof would be expected to provide further improvement to the storage stability and recyclability of the resin/polyol premix composition.
Krupa et al. does not specify the composition of the blowing catalyst.  However, in the specification, the only species of blowing catalyst disclosed by the reference is bis(dimethylaminoethyl)ether in dipropylene glycol.  Secondary reference Nishiguchi et al. teaches TOYOCAT® ET – a 70 mass% solution of bis(dimethylaminoethyl)ether in dipropylene glycol – is suitably used as a catalyst in the preparation of a polyurethane foam.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in  obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, Nishiguchi et al. shows that TOYOCAT® ET is known in the art to be a suitable, commercially available form of the blowing catalyst taught by Krupa et al. for the preparation of polyurethane foams.


Notice of References Cited (PTO-892)
The art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited references also pertain to polyol compositions comprising hydrofluoroolefin blowing agents and polyurethanes prepared therefrom.

	
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/MELISSA A RIOJA/Primary Examiner, Art Unit 1768